DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/22 has been entered.  Claims 1, 5 and 9 have been amended.  Claims 3, 7, 11 and 13-19 were previously cancelled.  Accordingly, claims 1-2, 4-6, 8-10, 12, and 20-30 are pending and under examination.

Status of the claims
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, 12, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 the recitation “an individual with chyle characteristics” is vague and indefinite.  As is known in the art chyle is a milky fluid consisting of fat droplets and lymph.  Therefore, it is unclear if applicant intends the individual is a fluid or contains fluid or if the applicant intends something else.  Further, the specification does not provide a definition of “chyle characteristics” and does not make clear what the term encompasses.  Also, it is unclear what characteristic of chyle the individual has. Thus, the metes and bounds of the claim cannot be ascertained.  See also deficiencies found in claims 5 and 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8, 20-22, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (US 4,600,698) in view of Nikolac (Biochemia Medica 2014; 24(1), pages 57-67).
Toth discloses a latex agglutination method for detecting and determining immunologically active substances which are present in a bodily fluid (e.g. abstract, col 2, lines 3-35). Toth discloses that the bodily fluid can be serum or plasma (blood sample).  Toth discloses contacting the sample with latex particles comprising a substance having specific affinity for the substance in the presence of imidazole (e.g. col 2, lines 3-35 and col 3, lines 1-32) (first mixture).  Toth discloses adding the latex particles to this first mixture (e.g. col 3, lines 14-19).  Toth discloses that the imidazole can be a buffer (e.g. col 2, lines 56-63). Toth discloses the latex particles comprising the binding substance are added in microliters (thus in suspension) (e.g. col 3, lines 13-19). Toth discloses that the concentration of imidazole is 0.1 to 0.3 molar ( 0.1 – 0.3 molar is equeal to 100 mM – 300 mM, the100 mM – 300 mM falls within the recited range of 52.5 mM – 375 mM) (e.g. col 2, lines 56-63).  The method of Toth is performed without a wash step and therefore is based on a homogenous method (e.g. col 3, lines 1-32).  Toth discloses the method can comprise bringing the sample and imidazole into contact and then adding latex particles and measuring agglutination (e.g. col 3, lines 1-20).
Toth differs from the instant invention in failing to teach the subject has chyle characteristics.
Nikolac teaches that it is known and conventional in the art that subjects having tests may have lipemic samples which are turbid and contain lipoprotein particles such as chylomicrons (e.g. pgs 57-58) and that such lipemic samples can be caused by the subject receiving parenteral lipid emulsions (fat emulsion) (e.g. pgs 57-58).  Nikolac teaches that it is also known in the art that such samples can be treated to remove the lipoparticles and that the sample can be tested (e.g. pgs58, 62-63).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate subjects such as taught by Nikolac having lipemic sample or subjects that received lipid emulsion (fat emulsion) into the method of Toth because Toth is generic with respect to the subjects and Nikolac shows that it is known and conventional in the art that subjects can have sample which are lipemic and that such sample can be tested for a desired analyte if the sample is handled appropriately. Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating samples from subjects such as taught by Nikolac into the method of Toth.  Further, it is unclear what applicant intends by an individual with chyle characteristics (see 112(b) supra).  Thus, for the reasons stated supra the combination of Toth in view of Nikolac reads on the instantly recited claims.
With respect to the recitation “for reducing a measurement error caused by a blood sample” as recited in the preamble of claim 1.  This recitation occurs in the preamble of the claim and thus has not been given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Also, in the instant case, Toth teaches methods steps, latex particles, and imidazole consonant to the instantly recited claims and thus Toth would reduce a measurement error caused by a blood sample.

Claims 9-10, 12, 23-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Nikolac as applied to claims 1-2, 4-6, 8, 20-22, 27-28 and 30 above and further in view of Chen et al (US 4,988,630) or Melamies et al (J. Clin. Chm. Clin. Biochem. Vol 25, 1987, pages 173-176).
           See above for the teachings of Toth and Nikolac.
            Toth and Nikolac differ from the instant invention in failing to specifically teach measuring the agglutination reaction.
            Chen et al teaches that it is known and conventional in the art to measure agglutination reactions involving latex particles and antigen-antibody reactions to provide a quantitative determination of the concentration (e.g. col 1, lines 5-49, col 3, lines 1-17).
            Melamies et al shows that it is known and conventional in the art to quantitatively determine a serum analyte in a sample by using latex agglutination immunoassays (e.g. pgs 173175-176).
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate measurement and quantitative determination of the latex agglutination such as taught by Chen et al or Melamies et al into the modified method of Toth because both Chen et al and Melamies et al teaches that it is known and conventional in the art to quantitatively determine analyte in a sample by using latex agglutination.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating measurement and quantitative determination of the latex agglutination such as taught by Chen et al or Melamies et al into the modified method of Toth. 

Response to Arguments
Applicant’s arguments filed 08/01/22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678